385 U.S. 370 (1966)
MASON ET AL.
v.
CITY OF BILOXI.
No. 328.
Supreme Court of United States.
Decided December 12, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF MISSISSIPPI.
Jack Greenberg, James M. Nabrit III and R. Jess Brown for petitioners.
Albert Sidney Johnston, Jr., for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the Supreme Court of Mississippi is reversed. Burton v. Wilmington Parking Authority, 365 U. S. 715.
MR. JUSTICE HARLAN is of the opinion that certiorari should be granted and the case set for oral argument.